Judgments, Supreme Court, New York County (Harold J. Rothwax, J.; Robert M. Haft, J.), rendered on February 20, 1986, convicting defendant, upon his pleas of guilty, of attempted robbery in the second degree and of robbery in the first degree, and sentencing defendant to indeterminate prison terms of from 2 Vi to 5 *540years and from 6 Vi to 13 years, respectively, to run consecutively, unanimously affirmed.
We are unpersuaded that the consecutive sentences imposed were unduly harsh or excessive. Taking into account, "among other things, the crime[s] charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305 [1981].)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890 [3d Dept 1988], lv denied 72 NY2d 918.) Concur Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.